DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species election (I) – polyamide (A) selected from polyamides comprising (A1) alone, polyamides comprising a mixture of (A1) and (A2), polyamides comprising a mixture of (A1) and (A3) and polyamides comprising mixtures of (A1), (A2) and (A3); and
Species election (II) – molding compound selected from compound comprising (A) alone, compound comprising (A) and (B), compound comprising (A) and (C) and compound comprising (A), (B) and (C).
Applicant is required, in reply to this action, to elect a single species of (A1) and, if appropriate, (A2) and/or (A3) and a single species of molding compound to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 16.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a polyamide comprising units 516, 616 or 916, this technical feature is not a special technical feature as it does not make a contribution e.g., US 2014/0065338 disclosing PA 616 as described hereinbelow.
During a telephone conversation with Xavier Pillai, Ph.D. on March 23, 2022 a provisional election was made with traverse to prosecute the molding compound of claim 16 comprising homopolyamide 616 (A1) alone, claims 16-18 and 22-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-21 and 29-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
Claims 16-18 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 5, the language “polyamide mixture consisting of components (A1), (A2) and (A3)” is indefinite in that components (A2) and (A3) are optional and not required.
In claim 16, line 8, the metes and bounds of “at least up to 50% by mol” defining component (A1) are indefinite given the confusing “up to”.  Do applicants intend “at least 50% by mol”?
In claim 16, line 8, it is unclear how the confusing language “or consists hereof” limits component (A1).
In claim 16, it is unclear how component (B) differs from component (C).
In claim 16, it is unclear how component (D) differs from component (A).

In claim 18, the metes and bounds of “at least up to 80% by mol” defining component (A1) are indefinite given the confusing “up to”.  Do applicants intend “at least 80% by mol”?
In claim 22, it is unclear whether a homopolyamide in combination with a copolyamide is required.
In claim 25 there is no express antecedent basis for the reinforcing “means”.
In claim 27, it is unclear what the glass transition proviso is defining.
In claim 27, the recitation of the narrower “preferably” viscosity together with a  broader viscosity range defining component (A3) is indefinite.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 22-28 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0065338 (Doshi).
Doshi discloses molding a thermoplastic composition consisting essentially of:
40 to 100 wt.% poly(hexamethylene hexadecanediamide) (meets Applicants’ PA 616 (A1) and amount thereof);
0 to 30 wt.% polymeric toughener (not precluded from present claims);
 0 to 20 wt.% plasticizer (not precluded from present claims); and
0 to 10 wt.% additives (not precluded from present claims)
(e.g., abstract, [0012-0017], [0029], [0084-0085], [0099], Tables 1 and 2, claim 1).  
As to method claim 16, Doshi expressly molds a composition (Example 2) comprising PA 616 in amounts falling within the scope of the present claims.  The introductory phrase, "a method of reducing the formation of solid material…" does not serve to patentably distinguish the instant claims from the disclosure of Doshi.  This language, in effect, simply states the result of molding the presently claimed composition.   Inasmuch as Doshi’s disclosure meets the presently claimed requirements, in terms of the types of materials/contents added and method of molding, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed method is not the same as or obvious from that set forth by Doshi.
	As to claims 17, 18 and 22, Doshi exemplifies homopolymer PA 616.

As to claim 23, component (A1) is claimed in a product-by-process format.  Case law, however, holds that “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  In any event, Doshi discloses polyamides prepared from “bio-sourced” or “renewable” monomers [0032].
As to claims 24 and 28, the presence of optional component (A2) is not required.
As to claims 25 and 26, the presence of optional component (B) is not required.

Doshi anticipates the claimed subject matter in that it is reasonably believed that the exemplified composition meets all the claimed requirements.  In the alternative, it would have been within the purview of Doshi’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate a composition comprising PA 616 in amounts falling within the scope of the present claims with the reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 and 22-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of copending Application No 15/826177 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims embrace the copending compositions comprising (Aa) PA 516 (meets (A1)), (Ab) amorphous polyamides comprising the presently claimed WX unit, e.g., PA MACM16, and the meets (A2)), and (B) glass filler (meets (B)).  The introductory phrase, "method of reducing the formation of solid materials" does not serve to patentably distinguish the present claims from the copending claims.  This language, in effect, simply states the result of molding the claimed composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16-18 and 22-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-35 of copending Application No 16/956564 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims embrace the copending compositions comprising (A) PA 516 or PA 616 (meets (A1)), (B)  PA 11, PA 12, PA 1010, PA 1012, PA 1014, PA 1016 or PA 108 (meets (A3)), (C) functionalized impact modifier (not precluded from present “comprising” claims) and (D) additive (meets (B) and (C)).  The introductory phrase, "method of reducing the formation of solid materials" does not serve to patentably distinguish the present claims from the copending claims.  This language, in effect, simply states the result of molding the claimed composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16-18 and 22-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-30 of copending Application No 16/988011 (reference application). Although the claims at issue are not identical, they the present claims embrace the copending compositions comprising (A) copolyamide comprising at least 50 mol%  PA 616 (meets (A1)), (B) filler (meets (B)) and (C) additive (meets C)).  The introductory phrase, "method of reducing the formation of solid materials" does not serve to patentably distinguish the present claims from the copending claims.  This language, in effect, simply states the result of molding the claimed composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765